KRUEGER, Judge.
The conviction is for unlawfully driving an automobile upon the public highway while intoxicated. The penalty assessed is a fine, of $50 and confinement in the county jail for a term of five days.
The record is before us without a statement of facts or bills of exception. Apr pellant entered a plea of guilty to the offense charged in the indictment. Consequently there is nothing presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.